


Exhibit 10.1




NOVASTAR FINANCIAL, INC. 2004 INCENTIVE STOCK PLAN
(as amended and restated effective August 9, 2011)
Section 1.
General Purpose of Plan; Definitions.



The name of this plan is the NovaStar Financial, Inc. 2004 Incentive Stock Plan
(the “Plan”). The Plan was adopted by the Board on March 11, 2004 and approved
by the Company's stockholders on June 8, 2004. The purpose of the Plan is to
enable the Company and its Subsidiaries to obtain and retain competent personnel
who will contribute to the Company's success by their ability, ingenuity, and
industry, to give the Company's non-employee directors a proprietary interest in
the Company, and to provide incentives to the participating directors, officers
and other key employees, and agents and consultants, that are linked to
performance measures and will therefore inure to the benefit of all stockholders
of the Company. The Plan is amended and restated effective August 9, 2011.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(1)“Administrator” means the Committee, except with respect to Awards to
Eligible Non-Employee Directors, where the Administrator is the Board.


(2)“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan and applicable to the Company under state corporate
law, United States federal and state securities laws, the Code, the rules of any
stock exchange on which the shares of Stock are listed, and the applicable laws
of any foreign country or jurisdiction where Awards are granted under the Plan.


(3)“Authorized Stock” has the meaning set forth in Section 3(a).


(4)“Award” means a grant made under this Plan in the form of Stock Options,
DERs, Stock Appreciation Rights, Restricted Stock, Performance Shares, or any
combination of the foregoing.


(5)“Board” means the Board of Directors of the Company.


(6)“Change of Control” means, with respect to the Company:


(a)The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Section 13(d) or 14
(d) of the Exchange Act (excluding, for this purpose, the Company or its
Subsidiaries or any employee benefit plan of the Company or its Subsidiaries),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either the then outstanding shares of Stock or
the combined voting power of the Company's then-outstanding voting securities
entitled to vote generally in the election of directors;
(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person who becomes a director subsequent to the date hereof
whose election, or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this section, considered as though such person were a member of the Incumbent
Board;


(c)The consummation of any reorganization, merger or consolidation, in each case
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the Stock and the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated corporation's then-outstanding voting
securities, or of a liquidation or dissolution of the Company; or


(d)The sale or liquidation of all or substantially all of the assets of the
Company.
With respect to Performance Shares which accelerate and are issued upon a Change
of Control, clauses (a) through (d) above shall be deemed a change in the
ownership or effective control of a corporation or a change in the ownership of
a substantial




--------------------------------------------------------------------------------




portion of the assets of a corporation under Code Section 409A.
(7)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder.


(8)“Committee” means the Compensation Committee of the Board.


(9)“Company” means NovaStar Financial, Inc., a corporation organized under the
laws of the State of Maryland (or any successor corporation).


(10)“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of
the Code, as interpreted by Internal Revenue Service Notice 2007-49 and any
successor thereto.


(11)“Current-Pay DERs” means DERs with the current-pay rights described in
Section 5(d).


(12)“DERs” mean dividend equivalent rights pursuant to an Award granted under
Section 5(d), which consist of the right to receive cash or Stock equal in value
to dividends or other periodic payments paid or made with respect to a specified
number of shares of Stock referenced by the Award. DERs are in the form of
Current-Pay DERs.
(13)“Director” means a member of the Board.
(14)“Disability” means, except as otherwise provided in an Award agreement or
written employment agreement, permanent and total disability as determined under
the Company's disability program or policy.
(15)“Effective Date” has the meaning set forth in Section 11.
(16)“Eligible Employee” means an employee of the Company or any Subsidiary, and
any person to whom an offer of employment is made by the Company or any
Subsidiary, eligible to participate in the Plan pursuant to Section 4.
(17)“Eligible Non-Employee Director” means a Director who is not a bona fide
employee of the Company or any Subsidiary and who is eligible to participate in
the Plan pursuant to Section 5A.
(18)“ERISA” means Employee Retirement Income Security Act of 1974, as amended,
and the rules promulgated thereunder.
(19)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules promulgated thereunder.
(20)“Fair Market Value” means, as of any given date, with respect to any Awards
granted hereunder, (A) the price at which the Stock was last sold on the
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the shares of Stock are
listed or admitted to trading on such date or, if there shall be no sale on such
date, the next preceding date on which a sale shall have occurred, or (B) if the
Stock is not publicly traded, the fair market value of the Stock as otherwise
determined by the Administrator in the good faith exercise of its discretion.
(21)“Free Standing Rights” has the meaning set forth in Section 6(a).
(22)“GAAP” means, for any day, generally accepted accounting principles, applied
on a consistent basis, stated in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, or in statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by another entity or entities as may
be approved by a significant segment of the accounting profession, that are
applicable to the circumstances for that day.
(23)“Immediate Family Members” has the meaning set forth in Section 5(c)(v)(2).
(24)“Incentive Stock Option” means any Stock Option intended to be designated as
an “incentive stock option” within the meaning of Section 422 of the Code.
(25)“Non-Employee Director” shall have the meaning set forth in Rule 16b-3
promulgated under the Exchange




--------------------------------------------------------------------------------




Act.
(26)“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option, including any Stock Option that provides (as of the time such
option is granted) that it will not be treated as an Incentive Stock Option.
(27)“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) and any successor to such statute and regulation.
(28)“Parent Corporation” has the meaning set forth in Section 424(e) of the
Code.
(29)“Participant” means any Eligible Employee or any consultant or agent of the
Company or any Subsidiary selected by the Administrator, pursuant to the
Administrator's authority in Section 2, to receive grants of Awards, or any
Eligible Non-Employee Director eligible to receive grants of Awards pursuant to
Section 5A.
(30)“Performance Criteria” means the criterion or criteria that the
Administrator shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Share under the Plan.
The Performance Criteria that may be used by the Administrator for such Awards
shall be based on any one or more of the following, as selected by the
Administrator: revenue; revenue per employee; GAAP earnings; taxable earnings;
GAAP or taxable earnings per employee; GAAP or taxable earnings per share (basic
or diluted); operating income; total stockholder return; improvement in cash
position; market share; profitability as measured by return ratios, including
return on revenue, return on assets, return on equity, and return on investment;
cash flow; or economic value added (economic profit); and such criteria
generally must be specified in advance and may relate to one or any combination
of two or more corporate, group, unit, division, affiliate, or individual
performances. For Awards intended to be “performance-based compensation,” the
grant of the Awards, the establishment of the performance measures, and the
certification that the performance goals were satisfied shall be made during the
period and in the manner required under Code Section 162(m). Any one or more of
the Performance Criteria may be used on an absolute or relative basis to measure
the performance of the Company and/or a Subsidiary as a whole or any division,
business unit or operational unit of the Company and/or a Subsidiary or any
combination thereof, as the Administrator may deem appropriate, or as compared
to the performance of a group of comparable companies, or published or special
index that the Administrator, in its sole discretion, deems appropriate. The
Administrator also has the authority to provide for accelerated vesting of any
Award based on the achievement of Performance Goals pursuant to the Performance
Criteria. To the extent required under Section 162(m) of the Code, the
Administrator shall, within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit the Administrator
discretion to alter the governing Performance Criteria without obtaining
shareholder approval of such changes, the Administrator shall have sole
discretion to make such changes without obtaining shareholder approval.
(31)“Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Shares of a particular Participant, whether all,
some portion but less than all, or none of the Performance Shares have been
earned for the Performance Period.
(32)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Administrator for the Performance Period based upon the
Performance Criteria. The Administrator is authorized at any time during the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter (but only to the extent the exercise of such authority after such
period would not cause the Performance Shares granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events: (a) litigation or claim judgments or settlements; (b) the effect of
changes in tax laws, accounting principles, or other laws or regulatory rules
affecting reported results; (c) any reorganization and restructuring programs;
(d) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management's discussion and analysis of financial condition and results of
operations appearing in the Company's annual report to shareholders for the
applicable year; (e) acquisitions or divestitures; (f) any other specific
unusual or nonrecurring events, or objectively determinable category thereof;
and (g) a change in the Company's fiscal year.
(33)“Performance Period” means the one or more periods of time not less than one
year in duration, as the Administrator may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant's right to and the payment of a Performance Share.




--------------------------------------------------------------------------------




(34)“Performance Share” means an Award of shares of Stock granted pursuant to
Section 5A or Section 7 that is subject to restrictions based upon the
attainment of Performance Goals.
(35)“Plan” has the meaning set forth in Section 1.
(36)“Prior Plan” means the Company's 1996 Executive and Non-Employee Director
Stock Option Plan, as amended.
(37)“Qualified domestic partner” has the meaning set forth in Section
5(c)(v)(2).
(38)“Related Rights” has the meaning set forth in Section 6(a).
(39)“Restricted Period” has the meaning set forth in Section 7(c)(i).
(40)“Restricted Stock” means an Award granted pursuant to Section 5A or Section
7 of shares of Stock, subject to restrictions that will lapse with the passage
of time or on such other bases as the Administrator may determine.
(41)“Stock” means the common stock of the Company.
(42)“Stock Appreciation Right” means the right pursuant to an Award granted
under Section 5A or Section 6 to receive an amount equal to the difference
between (A) the Fair Market Value, as of the date such Stock Appreciation Right
or portion thereof is surrendered, of the shares of Stock covered by such right
or such portion thereof, and (B) the aggregate exercise price of such right or
such portion thereof.
(43)“Stock Option” means an option to purchase shares of Stock granted pursuant
to Section 5 or Section 5A.
(44)“Subsidiary” means any corporation (other than the Company), limited
liability company or other entity (A) whose assets and liabilities are
consolidated with those of the Company on the Company's consolidated balance
sheet or (B) whose issued and outstanding voting equity is fifty percent (50%)
or more owned or controlled, directly or indirectly, by the Company.
Section 2.Administration.


(a)Authority of the Administrator. The Plan shall be administered by the
Administrator. Subject to the terms of the Plan, the Committee's charter (if
applicable) and Applicable Laws, and in addition to other express powers and
authorization conferred by the Plan, the Administrator shall have the authority:
(i)to construe and interpret the Plan and apply its provisions;
(ii)to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(iii)to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
(iv)to delegate its authority to one or more officers of the Company with
respect to Awards that do not involve Covered Employees or “insiders” within the
meaning of Section 16 of the Exchange Act;
(v)to determine when Awards are to be granted under the Plan and the applicable
grant date;
(vi)from time to time to select those Participants to whom Awards shall be
granted;
(vii)to determine the number of shares of Stock to be made subject to each
Award;
(viii)to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;
(ix)to prescribe the terms and conditions of each Award granted hereunder,
including, without limitation, (A) the exercise price and medium of payment and
vesting provisions and (B) the restricted period




--------------------------------------------------------------------------------




applicable to any Award of Restricted Stock and the date or dates on which
restrictions applicable thereto shall lapse during such period;
(x)to designate an Award as Performance Shares and to select the Performance
Criteria that will be used to establish the Performance Goals, the Performance
Period and Performance Formula applicable to such Award;
(xi)to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting or restriction, or the term of any outstanding Award;
provided, however, that if any such amendment impairs a Participant's rights or
increases a Participant's obligations under his or her Award or creates or
increases a Participant's federal income tax liability with respect to an Award,
such amendment shall also be subject to the Participant's consent;
(xii)to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;
(xiii)to make decisions with respect to outstanding Awards and the Plan that may
become necessary upon a change in corporate control or an event that triggers
adjustments under Section 3;
(xiv)to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest;
(xv)to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan;
(xvi)to adopt, alter, and repeal such administrative rules, guidelines, and
practices governing the Plan as it shall from time to time deem advisable and to
otherwise supervise the administration of the Plan;
(xvii)to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern written instruments evidencing the Awards; and
(xviii)to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
(b)Composition of the Committee. The Committee shall be composed (and, if the
Board determines it to be required or advisable, solely composed) of not less
than two Directors who are (i) independent (or such similar term) as may be
appropriate and directed by the rules of the New York Stock Exchange, the NASDAQ
Stock Market or such other stock exchange on which the Stock is listed, if any,
(ii) a Non-Employee Director as defined in Rule 16b-3 promulgated under Section
16 of the Exchange Act; and (iii) an Outside Director as defined under Section
162(m) of the Code, provided that for purposes of granting and administering any
Award that is intended to be “performance-based compensation” within the meaning
of Section 162(m) of the Code, such Committee shall be solely composed of no
less than two Directors who are Outside Directors within the meaning of Section
162(m) of the Code.
(c)Final and Binding. All decisions made by the Administrator pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company, any Subsidiaries and the Participants.
Section 3.Stock Subject to Plan.
(a)Authorized Stock. Subject to the following provisions of this Section 3, the
maximum number of shares of Stock with respect to which Awards may be granted to
Participants and their beneficiaries under the Plan shall be equal to 6,000,000
shares of Stock (the “Authorized Stock”).
(b)Share Counting.
(i)The number of shares of Stock subject to an Award of Stock Options, Stock
Appreciation Rights (in the form of Free-Standing Rights), Restricted Stock and
Performance Shares shall be counted on a one-for-one basis against the aggregate
number of shares of Authorized Stock available for issuance under the Plan.




--------------------------------------------------------------------------------




(ii)The number of shares of Stock subject to an Award of Stock Appreciation
Rights in the form of Related Rights shall not be counted against the aggregate
number of shares of Authorized Stock available for issuance under the Plan,
since the shares underlying the Stock Options to which the Award relates are
counted and the exercise of the Related Right cancels the related Stock Option
and vice versa.
(iii)The number of shares of Stock that relate to an Award of DERs shall not be
counted against the aggregate number of shares of Authorized Stock available for
issuance under the Plan except to the extent shares of Stock are used to settle
the Award.
(iv)Any shares of Stock covered by an Award that becomes expired, forfeited or
canceled, or shares of Stock not delivered because the Award is settled in cash,
shall not be deemed to have been granted for purposes of determining the maximum
number of shares of Authorized Stock available for issuance under the Plan,
except that Awards of Stock Appreciation Rights shall be counted as set forth
herein regardless of the number of shares of Stock actually issued to settle
such Stock Appreciation Rights upon exercise
(v)The number of shares of Authorized Stock available for issuance under the
Plan shall not be increased by the number of shares of Stock (A) tendered or
withheld or subject to an Award surrendered in connection with the purchase of
shares of Stock upon exercise of a Stock Option or (B) deducted or delivered
from payment of an Award in connection with tax withholding obligations.
(c)Incentive Stock Option Limitations. Subject to Section 3(d), the following
additional limitations are imposed under the Plan with respect to Incentive
Stock Options:
(i)The maximum number of shares of Stock that may be the subject of Awards
granted as Incentive Stock Options under the Plan shall be 6,000,000 shares
(regardless of whether the Awards are canceled, forfeited, or re-priced or the
shares subject to any such Award are surrendered).
(ii)The maximum number of shares that may be the subject of Awards granted to
any one individual pursuant to Sections 5 and 6 (relating to Stock Options and
Stock Appreciation Rights) shall be 600,000 shares during any calendar year
(regardless of whether such Awards are canceled, forfeited, or re-priced or the
shares subject to any such Award are surrendered).
(iii)No more than 600,000 shares of Stock may be the subject of Awards under the
Plan granted to any one individual during any one-calendar-year period
(regardless of when such shares are deliverable or whether the Awards are
forfeited, canceled, or re-priced or the shares subject to any such Award are
surrendered) if such Awards are intended to be “performance-based compensation”
(as the term is used for purposes of Code Section 162(m)).
(d)Adjustment for Extraordinary Corporate Changes. In the event of a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the Administrator (i) shall adjust Awards granted prior to
such transaction to preserve the economic intent and benefits or potential
benefits of the Awards, (ii) shall increase the number of shares of Authorized
Stock in a manner necessary to accommodate any adjustments resulting in
increases in number of shares of Stock covered by Awards made pursuant to clause
(i), if applicable and (iii) may adjust the number of Authorized Stock as it
otherwise deems appropriate but in no event shall the number of shares of
Authorized Stock be adjusted pursuant to this clause (iii) so that it exceeds
ten percent (10%) of the issued and outstanding shares of Stock at the time of
adjustment. Action by the Administrator with respect to Awards may include: (w)
adjustment of the number and kind of shares subject to outstanding Awards and
ratable proration of any adjustment across any vesting schedule; (x) adjustment
of the exercise price of outstanding Stock Options and Stock Appreciation
Rights; (y) adjustment in the maximum number of shares that may be granted as
Incentive Stock Options generally or to any one person, and (z) any other
adjustments that the Administrator determines to be equitable, in its sole
discretion. The Company shall give each Participant notice of any adjustment
hereunder with respect to any Award held by such Participant.
(e)Certain Parameters for Adjustments. In the case of adjustments made pursuant
to Section 3(d), and unless the Administrator specifically otherwise determines
that such adjustment is in the best interests of the Company, the Administrator
shall (i) in the case of Incentive Stock Options, ensure that any adjustments
will not likely constitute a modification, extension or renewal of the Incentive
Stock Options within the meaning of Section 424(h)(3) of the Code, (ii) in the
case of Non-Qualified Stock Options or Stock Appreciation Rights, ensure that
any adjustments will not likely constitute a modification or extension of such
Non-Qualified Stock Options or Stock Appreciation Right within the meaning of
Section




--------------------------------------------------------------------------------




409A of the Code, (iii) ensure, to the extent practicable, that any adjustments
are made in a manner which does not likely and adversely affect the exemption
provided pursuant to Rule 16b-3 under the Exchange Act, and (iv) in the case of
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code, ensure, to the extent practicable, that any adjustments or
substitutions will not likely cause the Company to be denied a tax deduction on
account of Section 162(m) of the Code.
Section 4.Eligibility.
(a)Employee, Consultants and Agents. Officers and other key employees of the
Company or Subsidiaries who are responsible for or contribute to the management,
growth, and/or profitability of the business of the Company or its Subsidiaries
and consultants and agents of the Company or its Subsidiaries, shall be eligible
to be granted Awards hereunder. The Participants under the Plan shall be
selected from time to time by the Administrator, in its sole discretion, from
among the Eligible Employees and consultants and agents recommended by the
senior management of the Company.
(b)Grants Related to Hiring of Employees. Any grant made to any person to whom
the Company or a Subsidiary makes an offer of employment shall not be effective
unless and until such person accepts such offer and commences employment with
the Company or any Subsidiary on substantially the same offer terms within 90
days after the date of the last offer.
(c)Directors. Eligible Non-Employee Directors shall only be eligible to receive
Awards as provided in Section 5A.
Section 5.Stock Options; DERs.
(a)Grant. Stock Options may be granted to Participants by the Administrator,
either alone or in addition to other Awards granted under the Plan, including
DERs as described in Section 5(d). Any Stock Option granted under the Plan shall
be in such form as the Administrator may from time to time approve, and the
provisions of Stock Option Awards need not be the same with respect to each
Participant. Recipients of Stock Options shall enter into a stock option
agreement with the Company, in such form as the Administrator shall determine,
which agreement shall set forth, among other things, the exercise price of the
option, the term of the option and provisions regarding exercisability of the
option granted thereunder.
(b)Incentive Stock Options; Non-Qualified Stock Options. The Stock Options
granted under the Plan may be of two types: (i) Incentive Stock Options and (ii)
Non-Qualified Stock Options. The Administrator shall have the authority under
this Section 5 to grant any Participant Incentive Stock Options, Non-Qualified
Stock Options, or both types of Stock Options (in each case with or without
DERs, and in the case of Non-Qualified Stock Options, with or without Stock
Appreciation Rights), provided, however, that Incentive Stock Options may not be
granted to any individual who is not an employee of the Company or its
Subsidiaries. To the extent that any Stock Option does not qualify as an
Incentive Stock Option, it shall constitute a separate Non-Qualified Stock
Option. More than one option may be granted to the same Participant and be
outstanding concurrently hereunder.
(c)Option Terms and Conditions. Stock Options granted under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable:
(i)Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Administrator in its sole discretion at the
time of grant but shall not be less than 100% of the Fair Market Value of the
Stock on such date, and shall not, in any event, be less than the par value of
the Stock. If an employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 425(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Parent Corporation or
Subsidiary and an Incentive Stock Option is granted to such employee, the option
price of such Incentive Stock Option (to the extent required by the Code at the
time of grant) shall be no less than 110% of the Fair Market Value of the Stock
on the date such Incentive Stock Option is granted.
(ii)Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten (10) years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of Section
425(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Parent Corporation or Subsidiary and an Incentive
Stock Option is granted to such employee, the term of such Incentive Stock
Option (to




--------------------------------------------------------------------------------




the extent required by the Code at the time of grant) shall be no more than five
(5) years from the date of grant.
(iii)Exercisability. Stock Options shall be exercisable at such time or times as
set forth in the Plan and subject to such terms and conditions as shall be
determined by the Administrator at or after grant. The Administrator may
provide, in its discretion, that any Stock Option shall vest and be exercisable
only after (or in pro-rata installments over) at least three (3) years from date
of grant, and the Administrator may waive such installment exercise provisions
at any time in whole or in part based on such factors or circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain Performance Goals, the Participant's termination
of employment or directorship, death or Disability. To the extent not exercised,
installments shall accumulate and be exercisable in whole or in part at any time
after becoming exercisable but not later than the date the Stock Option expires.
(iv)Method of Exercise. Subject to Section 5(c)(iii), Stock Options may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the exercise price. The entire
exercise price of the Stock Options shall be payable in the manner designated by
the Administrator, either:
(1)In Cash. By wire transfer of immediately available funds or by certified or
bank check at the time the Option is exercised;
(2)In Stock.. By delivery to the Company of other shares of Stock, duly endorsed
for transfer to the Company, with a Fair Market Value on the date of delivery
equal to the exercise price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares that have a Fair Market Value on the date of
attestation equal to the exercise price (or portion thereof) and receives a
number of shares equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares (provided, however,
that in the case of an Incentive Stock Option, the right to make payment in the
form of already owned shares may be authorized only at the time of grant);
(3)Through Broker Program. Through a "cashless exercise program" established
with a broker and acceptable to the Administrator;
(4)Net Issuance. By reduction in the number of shares otherwise deliverable upon
exercise of such Option with a Fair Market Value equal to the aggregate exercise
price at the time of exercise;
(5)By Combination. By any combination of the foregoing methods acceptable to the
Administrator.
(v)Limits on Transferability of Options.
(1)Subject to Section 5(c)(v)(2), no Stock Option shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution or
pursuant to a “qualified domestic relations order,” as such term is defined by
ERISA, and all Stock Options shall be exercisable, during the Participant's
lifetime, only by the Participant or in accordance with the terms of a qualified
domestic relations order.
(2)The Administrator may, in its discretion, authorize all or a portion of the
Non-Qualified Stock Options to be granted to a Participant to be on terms which
permit transfer by such Participant to (i) the spouse, qualified domestic
partner, children, or grandchildren of the Participant and any other persons
related to the Participant as may be approved by the Administrator (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit of
Participant and/or such Immediate Family Members, (iii) a partnership or
partnerships in which Participant and/or Immediate Family Members are the only
partners, or (iv) any other persons or entities as may be approved by the
Administrator, provided that (x) there may be no consideration for any transfer
unless approved by the Administrator, (y) the stock option agreement pursuant to
which such options are granted must be approved by the Administrator, and must
expressly provide for transferability in a manner consistent with this Section
5(c)(v)(2), and (z) subsequent transfers of transferred Stock Options shall be
prohibited except those in accordance with Section 5(c)(v)(1) or expressly
approved by the Administrator. Following transfer, any such Stock Options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that,




--------------------------------------------------------------------------------




except for purposes of Sections 5(c)(vi) and 10(c) hereof, the terms “optionee,”
“Stock Option holder” and “Participant” shall be deemed to refer to the
transferee. The events of termination of employment contained in the option
agreement with respect to such Stock Options shall continue to be applied with
respect to the original Participant, following any which event the Stock Options
shall be exercisable by the transferee only to the extent, and for the periods,
specified in such option agreements. Notwithstanding the transfer, the original
Participant will continue to be subject to the provisions of Section 10(c)
regarding payment of taxes, including the provisions entitling the Company to
deduct such taxes from amounts otherwise due to such optionee. Any transfer of a
Stock Option that was originally granted with DERs related thereto shall
automatically include the transfer of such DERs, any attempt to transfer such
Stock Option separately from such DERs shall be void, and such DERs shall
continue in effect according to their terms. “Qualified domestic partner” for
the purpose of this Section 5(c)(v)(2) shall mean a domestic partner living in
the same household as the Participant and registered with, certified by, or
otherwise acknowledged by the county or other applicable governmental body as a
domestic partner or otherwise establishing such status in any manner
satisfactory to the Administrator.
(vi)Annual Limit on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of shares of Stock with respect to which Incentive Stock Options
granted to a Participant under this Plan and all other option plans of the
Company, its Parent Corporation or any Subsidiary become exercisable for the
first time by the Participant during any calendar year exceeds $100,000, such
Stock Options shall be treated as Non-Qualified Stock Options.
(d)DERs.
(i)Grant. The Administrator shall have the discretion to grant DERs in
conjunction with grants of Stock Options pursuant to this Section 5. DERs may be
granted in the form of “Current-Pay DERs” only and the Administrator may
condition the payment or accrual of amounts in respect thereof subject to
satisfaction of such performance objectives as the Administrator may specify at
the time of grant.
(ii)Current-Pay DERs. Assuming satisfaction of any applicable conditions,
Current-Pay DERs shall be paid concurrently with any dividends or distributions
paid on the Stock during the time the related Stock Options are outstanding, or
such portion of such time as the Administrator may determine, in an amount equal
to the value of the cash dividend (or Stock or other property being distributed)
per share being paid on the Stock times the number of shares subject to the
related Stock Options, provided that the holder of the Stock Options with
respect to which such dividends are being distributed must have been actively
employed by the Company or engaged to provide substantial services to the
Company from the date of grant of such Stock Options through the date of
distributions of such Current-Pay DERs occurs. Current-Pay DERs are payable in
cash, Stock or such other property as may be distributed to stockholders, as the
Administrator shall determine at the time of grant.
(iii)Expiration. DERs shall expire upon the expiration of the Stock Options to
which they relate.
(iv)Deferred Compensation. Notwithstanding the foregoing or any other provision
in this Plan to the contrary, to the extent any DER granted in conjunction with
a Stock Option constitutes deferred compensation subject to Section 409A of the
Code, then the grant of such DER shall be set forth in an Award agreement
separate and apart from the Award agreement for the Stock Option and the DER
shall be payable at the time specified by the Administrator at the time of
grant, subject to Section 13.
Section 5A.    Awards For Eligible Non-Employee Directors.
Eligible Non-Employee Directors shall be eligible to be granted Awards of
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock, DERs
and Performance Shares hereunder, as determined by the Board of Directors acting
as Administrator, and with such terms and conditions, and in the manner,
provided in this Plan, it being acknowledged that Eligible Non-Employee
Directors are not eligible to be granted Incentive Stock Options. Beginning
August 9, 2011, there shall not be automatic annual grants of Awards to Eligible
Non-Employee Directors, unless the Board of Directors shall otherwise determine.
Section 6.
Stock Appreciation Rights.

(a)Grant. Stock Appreciation Rights may be granted to Participants by the
Administrator, either alone




--------------------------------------------------------------------------------




(“Free Standing Rights”) or in conjunction with all or part of any Stock Option
granted under the Plan (“Related Rights”). In the case of a Non-Qualified Stock
Option, Related Rights may be granted either at or after the time of the grant
of such Stock Option. In the case of an Incentive Stock Option, Related Rights
may not be granted. Stock Appreciation Rights shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Administrator.
(b)Related Rights.
(i)A Related Right or applicable portion thereof granted in conjunction with a
given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Administrator at the time of grant, a Related Right
granted with respect to less than the full number of shares covered by a related
Stock Option shall only be reduced if and to the extent that the number of
shares covered by the exercise or termination of the related Stock Option
exceeds the number of shares not covered by the Stock Appreciation Right.
(ii)A Related Right may be exercised by a Participant, in accordance with this
Section 6(b), by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 6(b).
Stock Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.
(iii)Related Rights shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 and this Section 6; provided,
however, that no Related Right shall be exercisable during the first six months
of its term, except that this additional limitation shall not apply in the event
of death or Disability of the Participant prior to the expiration of such
six-month period.
(iv)Upon the exercise of a Related Right, the Participant shall be entitled to
receive up to, but not more than, an amount in cash or that number of shares of
Stock (or in some combination of cash and shares of Stock) equal in value to the
excess of the Fair Market Value of one share of Stock as of the date of exercise
over the exercise price per share specified in the related Stock Option
multiplied by the number of shares of Stock in respect of which the Related
Right is being exercised, with the Administrator having the right to determine
the form of payment.
(v)Related Rights shall be transferable or exercisable only when and to the
extent that the underlying Stock Option would be transferable or exercisable
under Section 5.
(vi)Upon the exercise of a Related Right, the Stock Option or part thereof to
which such Related Right is related shall be deemed to have been exercised for
the purpose of share counting under Section 3(b).
(c)Free Standing Rights.
(i)Free Standing Rights shall be exercisable at such time or times and subject
to such terms and conditions as shall be determined by the Administrator at or
after grant; provided, however, that no Free Standing Right shall be exercisable
during the first six months of its term, except that this limitation shall not
apply in the event of a Change of Control or death or Disability of the
Participant prior to the expiration of such six-month period.
(ii)The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.
(iii)Upon the exercise of a Free Standing Right, a recipient shall be entitled
to receive up to, but not more than, an amount in cash or that number of shares
of Stock (or any combination of cash or shares of Stock) equal in value to the
excess of the Fair Market Value of one share of Stock as of the date of exercise
over the price per share specified in the Free Standing Right (which price shall
be no less than 100% of the Fair Market Value of the Stock on the date of grant)
multiplied by the number of shares of Stock with respect to which the right is
being exercised, with the Administrator having the right to determine the form
of payment.
(iv)Free Standing Rights shall be transferable or exercisable subject to the
provisions governing the transferability and exercisability of Stock Options set
forth in Section 5.




--------------------------------------------------------------------------------




(v)In the event of the termination of employment or directorship of a
Participant who has been granted Free Standing Rights, such rights shall be
exercisable for thirty (30) days after such termination or as otherwise
determined by the Administrator in its sole discretion.
Section 7.Restricted Stock; Performance Shares.
(a)General. Restricted Stock or Performance Share Awards may be issued either
alone or in addition to other Awards granted under the Plan. The Administrator
shall determine the Eligible Employees and Eligible Non-Employee Directors to
whom, and the time or times at which, grants of Restricted Stock or Performance
Share Awards shall be made; the number of shares to be Awarded; the price, if
any, to be paid by the recipient of Restricted Stock or Performance Share
Awards; the Restricted Period (as defined in Section 7(c)) applicable to
Restricted Stock or Performance Share Awards; the performance objectives
applicable to Performance Share, Restricted Stock Awards; the date or dates on
which restrictions applicable to such Restricted Stock Awards shall lapse during
such Restricted Period; and all other conditions of the Restricted Stock and
Performance Share Awards. The Administrator may also condition the grant of
Restricted Stock or Performance Share Awards upon the exercise of Stock Options
or upon such other criteria as the Administrator may determine, in its sole
discretion. The provisions of Restricted Stock or Performance Share Awards need
not be the same with respect to each recipient.
(b)Awards and Certificates. The prospective recipient of a Restricted Stock or
Performance Share Award shall not have any rights with respect to such Award,
unless and until such recipient has executed an agreement evidencing the Award
and delivered a fully executed copy thereof to the Company, within a period of
sixty days (or such other period as the Administrator may specify) after the
Award date. Except as otherwise provided below in this Section 7(b), (i) each
Participant who is awarded Restricted Stock or Performance Shares shall be
issued a stock certificate in respect of such shares of Restricted Stock or
Performance Shares; and (ii) such certificate shall be registered in the name of
the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
“The transferability of this certificate and the shares of Stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
NovaStar Financial, Inc. 2004 Incentive Stock Plan and a Restricted Stock Award
Agreement or Performance Share Award Agreement entered into between the
registered owner and NovaStar Financial, Inc. Copies of such Plan and Agreement
are on file in the offices of NovaStar Financial, Inc.”
The Company shall require that the stock certificates evidencing such shares be
held in the custody of the Company until the expiration of the Restricted Period
and/or attainment of Performance Goals, as the case may be, and that, as a
condition of any Restricted Stock Award or Performance Share Award, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such Award.
(c)Restrictions and Conditions. The Restricted Stock and Performance Share
Awards granted pursuant to this Section 7 shall be subject to the following
restrictions and conditions:
(i)Subject to the provisions of the Plan and the Restricted Stock or Performance
Share Award agreement, Restricted Stock and Performance Shares may be subject to
vesting requirements and/or attainment of Performance Goals. If subject to time
vesting, such Awards shall vest and be exercisable only after (or in
installments over) at least three (3) years from date of grant, as determined by
the Administrator; if subject to attainment of Performance Goals, such
attainment shall be measured over a Performance Period, as determined by the
Administrator (either such period, as applicable, the “Restricted Period”).
During the Restricted Period, the Participant shall not be permitted to sell,
transfer, pledge, or assign shares of Restricted Stock or Performance Shares
awarded under the Plan, except as otherwise provided upon a Change of Control or
as the Administrator may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain Performance Goals, the Participant's termination
of employment or directorship, death or Disability.
(ii)The Participant shall have, with respect to the shares of Restricted Stock,
all of the rights of a stockholder of the Company, including the right to vote
the shares, and the right to receive any dividends thereon during the Restricted
Period, subject to such restrictions as the Administrator may determine in its
discretion in the applicable Award agreement. Certificates for shares of
unrestricted Stock shall be delivered to the Participant promptly after, and
only after, the expiration of the Restricted Period and/or attainment of
Performance Goals, as the case may be, in respect of shares covered by the Award
of Restricted Stock or Performance Shares, except as the




--------------------------------------------------------------------------------




Administrator, in its sole discretion, shall otherwise determine.
(iii)Subject to the provisions of the Restricted Stock or Performance Share
Award agreement and this Section 7, upon termination of employment for any
reason during the Restricted Period, all shares subject to any restriction as of
the date of such termination shall be forfeited by the Participant.
Section 8.Amendment and Termination.
The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation may be made (1) that impairs the rights of a
Participant under any pre-existing Award (unless done with such Participant's
consent), or (2) without the approval of the Company's stockholders if it:
(a)increases the total number of shares of Authorized Stock (except as provided
in Section 3);
(b)changes the employees or class of employees eligible to participate in the
Plan;
(c)materially changes the definition of Performance Criteria; or
(d)extends the maximum option period under Section 5(c) of the Plan.
Section 9.Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant or
optionee by the Company, nothing contained herein shall give any such
Participant or optionee any rights that are greater than those of a general
creditor of the Company.
Section 10.
General Provisions.

(a)Securities Law Compliance. The Administrator may require each person
purchasing shares pursuant to a Stock Option to represent to and agree with the
Company in writing that such person is acquiring the shares without a view to
distribution thereof. The certificates for such shares may include any legend
which the Administrator deems appropriate to reflect any restrictions on
transfer. All certificates for shares of Stock delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Administrator may cause a legend or legends to be placed on any
such certificates to make appropriate reference to such restrictions.
(b)No Employment Rights. Nothing in the Plan or any instrument executed or Award
granted pursuant thereto shall confer upon any Participant any right to continue
to serve the Company or a Subsidiary in the capacity in effect at the time the
Award was granted or shall affect the right of the Company or a Subsidiary to
terminate (a) the employment of an Employee with or without notice and with or
without Cause or (b) the service of a Director pursuant to the by-laws or other
governing documents of the Company and any applicable provisions of the
corporate law of the state in which the Company is organized.
(c)Tax and Withholding Obligations. Each Participant bears the obligation to pay
any taxes imposed on the Participant with respect to the granting, vesting,
exercise, sale or ownership of any Award. To the extent provided by the terms of
an Award Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Stock under an Award by any of the
following means (in addition to the Company's right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Stock from the shares of Stock otherwise issuable to the Participant
as a result of the exercise or acquisition of Stock under the Award, provided,
however, that no shares of Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law; or (c) delivering to the Company
previously owned and unencumbered shares of Stock.
(d)Exculpation and Indemnification. No member of the Board or the Administrator,
nor any officer or employee of the Company acting on behalf of the Board or the
Administrator, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Administrator and each and any officer or employee
of the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.




--------------------------------------------------------------------------------




(e)Deferral. The Administrator may permit or require a Participant to subject
any Award granted hereunder to any deferred compensation, deferred stock
issuance, or similar plan that may be made available to Participants by the
Company from time to time. The Administrator may establish such rules and
procedures for participation in such deferral plans as it may deem appropriate,
in its sole discretion.
(f)Transfer; Approved Leave of Absence. For purposes of the Plan, no termination
of employment by an Employee shall be deemed to result from either (a) a
transfer to the employment of the Company from a Subsidiary or from the Company
to a Subsidiary, or from one Subsidiary to another, or (b) an approved leave of
absence for military service or sickness, or for any other purpose approved by
the Company or Subsidiary, as the case may be, if the Employee's right to
reemployment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing, in either case, except to the
extent inconsistent with Section 409A of the Code if the applicable Award is
subject thereto.
(g)Change of Control. In the event of a Change of Control, and except as
otherwise set forth in the applicable Award agreement:
(i)Acceleration of Vesting. Any Awards subject to vesting shall become
immediately vested, and as applicable such Awards shall become exercisable with
respect to 100% of the shares subject to the Award. To the extent practicable,
such acceleration of vesting and exercisability shall occur in a manner and at a
time which allows the Participant the ability to participate in the Change of
Control with respect to the shares of Stock received, if applicable, as the
Administrator determines.
(ii)Cancellation of DERs. DERs shall be canceled without separate payment of
consideration therefor.
(iii)Cash-out of Awards. The Administrator may, in its discretion and upon at
least ten (10) days' advance notice to the Participant, and in lieu of issuance
of Stock or payment of the value of the Award in Stock, cancel any Awards and
pay cash to the Participant equivalent to the value of the Award based upon the
price per share of Stock received or to be received by other shareholders of the
Company in the event. With respect to Stock Options and Stock Appreciation
Rights, however, if at the time of a Change of Control the exercise price of the
Stock Option or Stock Appreciation Right equals or exceeds the price paid for a
share of Stock in connection with the Change of Control, the Administrator may
cancel the Stock Option or Stock Appreciation Right without the payment of
consideration therefor. Any action taken by the Administrator need not treat all
Participants equally.
Section 11.Effective Date of Plan.
The Plan originally became effective (the “Effective Date”) on June 8, 2004, the
date the Company's stockholders formally approved the Plan; and the Prior Plan
was terminated except with respect to outstanding Awards that remain to become
vested, exercised or free of restrictions. This Plan, as amended and restated
herein, is effective August 9, 2011.
Section 12.
Term of Plan.

The Plan shall remain in full force and effect until (i) terminated by the Board
or (ii) no more shares of Authorized Stock are available for new Awards under
the Plan and all outstanding Awards have been vested and exercised, forfeited or
cancelled.
Section 13.    Deferred Compensation; Compliance With Code Section 409A.
(a)The Administrator may permit or require a Participant to defer delivery or
payment of any Award granted hereunder pursuant to such plans, rules, procedures
or programs as the Administrator may establish for purposes of this Plan. The
Administrator also may provide that deferred settlements include the payment or
crediting of interest on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferral amounts are denominated in shares. The
Administrator in its sole discretion may establish such rules and procedures for
participation in such deferral plans as it may deem appropriate, subject to
Section 409A of the Code and Section 13(b) below.
(b)To the extent applicable, the Plan and Award agreements shall be interpreted
in accordance with Code Section 409A and U.S. Department of Treasury regulations
and other interpretative guidance issued thereunder. Notwithstanding any
provision of the Plan to the contrary, the Administrator may adopt such
amendments to the Plan and the applicable Award agreements or adopt other
policies and procedures (including amendments, policies and procedures having




--------------------------------------------------------------------------------




retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to exempt the Award from Section 409A of
the Code, to preserve the intended tax treatment of the benefits provided with
respect to the Award, and/or to comply with the requirements of Section 409A of
the Code and related U.S. Department of Treasury guidance.




